- Provided by MZ Technologies Table of Contents PricewaterhouseCoopers Centro Empresarial Água Branca Av. Francisco Matarazzo, 1400 CEP: 05001-903 São Paulo, SP Brasil Exhibit 15.2 Telefone (011) 3674-2000 No. do fax direto (011) 3674-2033 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form F-3 of TAM S.A. (File No. 333-147020), TAM Linhas Aéreas S.A. (File No. 333-147020-01) and TAM Capital Inc. (File No. 333-147020-02), of our report dated June 7, 2010 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in the Form 20-F/A of TAM S.A., TAM Linhas Aéreas S.A. and TAM Capital Inc. (together,  TAM ) for the year ended December 31, 2008 (the  2008 20-F ). São Paulo, Brazil June 7, 2010 /s/ PricewaterhouseCoopers Auditores Independentes PricewaterhouseCoopers Auditores Independentes
